 



Exhibit 10.7
WSGO5O8-1054          
THIRD AMENDMENT TO
WHOLESALE SOLUTIONS SWITCHED SERVICES AGREEMENT
This Third Amendment (WSGO5O8-1054) is made to the Wholesale Solutions Switched
Services Agreement (WSGO2O6-048r18s) between SPRINT COMMUNICATIONS COMPANY LP.
(“Sprint”) and VALOR TELECOMIMUNTCATIONS ENTERPRISES, LLC (“Customer”) signed by
Customer on July 2, 2003 and by Sprint on August 11, 2003, as amended by a First
Amendment (WSGO3O7-028r2) signed by customer on October 3, 2003 and by Sprint on
October 3, 2003, and as amended by the Second Amendment (WSG0406-0110) signed by
customer on August 17, 2004 and Sprint on August 18, 2004 (collectively, the
“Agreement”). The following modified and added terms and conditions are made a
part of the Agreement effective October 1, 2005 (“Third Amendment Commencement
Date”). If during the Third Amendment implementation process, a Service bills
after the Third Amendment Commencement Date at a rate other than the rate stated
in this Third Amendment, Sprint will adjust Customer’s invoice to apply the
appropriate rate within 90 days after the date of the invoice containing the
incorrect rate.
Sprint and Customer agree as follows:

1.   The Agreement is amended by deleting Attachment A- 1 and A-2 and A- 3 in
their entirety and replacing them with the Attachment A- I attached to this
Amendment and incorporated by reference.   2.   The Agreement is amended by
deleting Attachment C — “Interstate Switched Network Extension” in its entirety
and replacing it with the Attachment C — “Interstate Switched Services” attached
to this Amendment and incorporated by reference.   3.   The Agreement is amended
by deleting Attachment C — “Interstate Dedicated Network Extension” in its
entirety and replacing it with the Attachment C — “Interstate Dedicated Network
Extension Service” attached to this Amendment and incorporated by reference.  
4.   The Agreement is amended by adding a new Attachment C — “Interstate
Dedicated Service’~ which is attached and incorporated by this reference.   5.  
The Agreement is amended by deleting Attachment D — i in its entirety and
replacing it with the Attachment D — I attached to this Amendment and
incorporated by reference.   6.   The Agreement is amended by deleting
Attachment B- 1 and F.- 2 and B 3 and E4 in their ·entirety and replacing them
with Attachment E-l and B-2 and E-3 and B4 attached to this Amendment and
incorporated by reference.   7.   The Agreement is amended by deleting
Attachment E- 5 and B 6 and B 7 in their entirety and replacing them with
Attachment B-S and E-6 and B-7 attached to this Amendment and incorporated by
reference.   8.   The Agreement is amended by deleting Attachment S-6 in its
entirety and replacing it with Attachment S-6 attached to this Amendment and
incorporated by reference.

SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION

1



--------------------------------------------------------------------------------



 



WSGO5O8- 1054

9.   To become effective, this Third Amendment must be signed by an authorized
representative of Customer. Any change to this Third Amendment is subject to
written acceptance by a Sprint officer. All other terms and conditions in the
Agreement, not amended above, will remain in effect. This Third Amendment and
any information concerning its terms and conditions are Sprint’s proprietary
information and are governed by the parties’ Nondisclosure Agreement.   10.  
Sprint’s offer to amend the Agreement will be withdrawn if this Third Amendment
is not executed by both parties within 45 days after October 26, 2005.

                    VALOR TELECOMMUNICATIONS
ENTERPRISES, LLC       SPRINT COMMUNICATIONS COMPANY L.P.
 
 
                 
By:
  /s/ John J. Mueller       By:      
 
                              David A. Falter   Title: President & CEO      
Managing Director/Vice President, Wholesale   Services Group              
 
                  Date: 11-3-05       Date: 11/8/05  

SPRINT CONFIDENTIAL AND PROPRIETARY INFORMATION
Attachment A. 1

2



--------------------------------------------------------------------------------



 



A.3. Term of Agreement: 54 months.
A. 6.4 In the event that a Service is discontinued and such discontinuation
materially and adversely affects Customer’s ability to do business as
anticipated in this Agreement, Sprint will notify Customer 60 days prior to
discontinuation or as early as Sprint is aware of such discontinuation,
whichever comes last, by sending a written notice to Customer.
A. 11.2 Customer will not be required to provide PlC Authorization to Sprint if
Customer has its own CIC deployed on Sprint’s network, and Customer’s ANIs will
be submitted as a “no-NC” to Sprint.
A. 11.7 Customer will not be required to provide certification to Sprint that it
has given notice to the End User if Customer will be blocking its ANIs via
Desktop Manager. Customer will not be charged by Sprint for blocking ANIs if
Customer will be blocking its ANTs via Desktop Manager.
A.13.8. Forward Pricing — Forward Pricing Volume of Service
The Forward Pricing Volume of Service applicable to Discount Two discounts shall
be $          beginning the effective date of the Agreement and ending the last
day of month four (4) of the Term.
The Forward Pricing Volume of Service applicable to Discount Two discounts shall
be $          beginning the first day of month thirteen (13) of the Agreement
and ending the last day of month fifteen (15) of the Term.
The Forward Pricing Volume of Service applicable to Discount Two discounts shall
be $          beginning the first day of month twenty-seven (27) of the
Agreement and ending the last day of month thirty (30) of the Term.
A.14.1. Minimum Commitment:

              Carrier Transport Monthly Months   Net Usage Commitment
1-4
  $    
5-15
  $    
16-30
  $    
31-54
  $    

If Customer makes an acquisition of a new local exchange territory and routes
the resulting new traffic to Sprint, Sprint and Customer will review the status
of Customer’s contract, including commitments and rates and the growth of
Customer’s usage hereunder. If Sprint and Customer agree that revisions to this
Agreement would be advantageous to both parties, then Sprint and Customer will
cooperate in efforts to develop a mutually agreeable alternative proposal that
will satisfy the concerns of both Parties and comply with all applicable legal
and regulatory requirements. This clause is intended to facilitate
communications between the Parties and is not intended to give rise to any
rights or obligations to either Party. To invoke Customer’s rights under this
Section A. 14.1, Customer must be in compliance with all Agreement terms and
conditions, including its Carrier Transport Net Usage Commitment.
Blowout Clause/Early Fulfillment of Commitment
If at any time during the contract term between months 31 and 54 Customer’s
total cumulative net usage exceeds $          then Customer will be relieved of
any subsequent minimum commitments on a monthly basis.

         
Sprint
  PROPRIETARY INFORMATION
RESTRICTED    

 



--------------------------------------------------------------------------------



 



Attachment A — 1
Limitations
Pricing contained in the Agreement is contingent on switched traffic originating
from the following OCNs: 1164 (NM), 1193 (NM), 1165 (OK), 1163 (TX), 1181 (TX).
If it is determined that more than 10% of Customer’s Switched Outbound traffic
originates from any OCNs other than listed above, Sprint reserves the right to
review and, if necessary, change the Customer’s pricing upon a 30 day notice to
Customer.
If Sprint adjusts pricing under this provision as a result of Customer’s
acquisition of a new local exchange territory in which Customer proposes an
increase in switched access costs, and if Customer gives Sprint reasonable
notice of the proposed increase, Sprint’s adjustments to pricing under this
provision will become effective upon the later of the date 30 days after notice
to Customer of Sprint’s adjustment or the date upon which the applicable
regulatory agency permits Customer’s proposed increase in switched access costs
to become effective.
If Sprint adjusts pricing under this provision as a result of Customer’s
acquisition of a new local exchange territory in which Customer proposes an
decrease in switched access costs, and if Customer gives Sprint reasonable
notice of the proposed decrease, Sprint’s adjustments to pricing under this
provision will become effective upon the later of the date 30 days after notice
to Customer of Sprint’s adjustment or the date upon which the applicable
regulatory agency permits Customer’s proposed decrease in switched access costs
to become effective.
Rate Review for Intrastate Switched Access for Intrastate Switched Voice
Services
Through a quarterly account review to occur within every 90 days from the
beginning of the Agreement, Sprint and Customer will identify any anticipated
intrastate switched services access tariff changes, including, but not limited
to any pending access reform initiative, that will materially affect the cost
structure of the Customer’s traffic or Sprint’s underlying cost structures.
Sprint and Customer shall agree on the appropriate adjustments to Customer’s
intrastate switched services pricing based upon specific changes to originating
and terminating switched access costs and agree to implement the appropriate
adjustments the later of the effective date of the tariff change or 30 days from
the date of the account review.
If the Customer is ordered by a regulatory authority to make a tariff change
that increases or reduces the switched access prices, Customer will immediately
notify Sprint of such tariff filing, or of its intention to make a tariff filing
on a specific date in compliance with a rule or order of a regulator. Sprint and
Customer will review customer’s pricing within I5 days of Sprint’s receipt of
notice. Sprint and Customer shall agree on the appropriate adjustments to
Customer’s pricing based upon any such access rate changes and agree to
implement the appropriate adjustments the later of the effective date of the
tariff change or 30 days from the date of the account review in proportion to
the percentage cost changes in the table below:
Sprint’s cost structure is based on the following formulas:

                  STATE   Bundled Rate:   Orig SWAC   Transport   Term SWAC
TX
               
NM
               
OK
               

Sprint shall alter the bundled intrastate rates above in accordance with the
changes to the underlying cost structure by a proportion equal to the underlying
cost structure change.
If Sprint and Customer cannot agree on the adjusted pricing under this
provision, and the new rates will adversely and materially impact Sprint’s or
the Customer’s ability to conduct business, either party may

         
Sprint
  PROPRIETARY INFORMATION
RESTRICTED    

 



--------------------------------------------------------------------------------



 



Attachment A — 1
terminate this Agreement upon a 60 day notice to the other party without early
termination liability upon payment for all Services delivered prior to the date
of such termination.
A.14.5. Minimum Port Usage: $      Minimum Net Dedicated Outbound Usage Per Port
PlC Fee Reimbursement
Customer shall receive a reimbursement for PlC fee charges in the amount of
$        per ANI submitted by Customer for activation on the 333 carrier
identification code by Sprint beginning the effective date of this Agreement
through month three (3) of this Agreement. Customer must have at least the same
number of ANIs active in month twelve (12) of this Agreement as in month three
(3) of this Agreement. If fewer ANIs are active in month twelve (12) than in
month three (3), Customer will be charged $        per ANI for the difference
between ANTs active in month twelve (12) and ANIs active in month three (3).
T-1 Install Waiver
Sprint will waive applicable TI access lines installation charges (local loop,
COC, and ACF) for TI access lines provided such T is have at least 2 year order
terms. Customer’s applicable TI access lines installation charges will be
credited when installed, however, if an eligible Tl is taken out of service for
any reason within 24 months of installation, Customer will be debited back a
prorated portion of the amount that was originally credited.
Promotional ACF/COC/EFC Charges
All ACF Charges will be per applicable tariff.
Monthly recurring COC charges will be $        per port.
Monthly recurring EFC charges will be $        per port when Customer utilizes
Sprint’s entrance facilities.
Primary Carrier Requirement N/A
Toll Free Number Portability
Customer may obtain a unique wholesale FONCARD Toll Free access number from
Sprint subject to Sprint’s internal terms and conditions. Customer may retain
use of its existing unique Toll Free number when changing Toll Free Service
Provider subject to Industry Guidelines for Toll Free Number Administration and
applicable laws and regulations.
CIC Deployment Charges Credit
1. CIC NRC Credit
In month six (6) after the effective date of the Agreement, Customer will
receive a CIC deployment charges credit up to the amount of the applicable CIC
deployment charges per SCA#134395 or $         , whichever is lower.
in month eighteen (18) after the effective date of the Agreement, Customer will
receive a CIC deployment charges credit up to the amount of the applicable CIC
deployment charges for Lata 536 & Lata 538 per SCA#TBD or $         , whichever
is lower.
In month thirty-two (32) after the effective date of the Agreement, Customer
will receive a CIC deployment charges credit up to the amount of the applicable
CIC deployment charges for the below listed Latas per SCA#TBD or $         ,
whichever is lower.
LATAs:

         
Sprint
  PROPRIETARY INFORMATION
RESTRICTED    

 



--------------------------------------------------------------------------------



 



Attachment A — I

                                                         
540
    542       544       546       548       550       552       554  
556
    558       560       562       564       565       568       570  

To be eligible for the credit, Customer must remain in compliance with all terms
and condition stated in the Agreement throughout the Term of the Agreement.
Customer will pay the credit back to Sprint in full, immediately upon Sprint’s
request, if Customer terminates the Agreement before the expiration date or
breaches the Agreement. Above CIC NRC Credit is only applicable if customer
deploys CIC with Sprint in listed Latas.
2. CIC MRC Waiver.
Sprint will waive a $          monthly recurring CIC maintenance charge stated
on Attachment S.
A. Exhibit 2. 6.1. When Sprint is requested to complete CIC activation for
customer, Sprint issues the ASRs for CIC activation. Request for testing will
automatically be included in ASRs for 1+ (and for Toll Free if requested by the
customer) in advance as part of SCA (Special Customer Arrangement) submission.
A.34    Proposal Date: November 2, 2005

         
Sprint
  PROPRIETARY INFORMATION
RESTRICTED    

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment B — 1

1   Billing Increments/Usage Periods for Per Minute Charges.       Service will
be invoiced based on Per Minute Charges utilizing Tariffed Rate Periods and
Tariffed Billing Increments, unless specifically set forth below:

              Initial Billing   Additional Billing Service Type/Rate Element  
Increment (sec)   Increment (sec)
Interstate Dedicated Outbound & Dedicated Outbound Ext.
       
Canada Term. Dedicated Outbound & Dedicated Outbound Ext.
       
Mexico Int’l. Element Dedicated Outbound & Dedicated Outbound Ext.
       
Other Int’l Dedicated Outbound & Dedicated Outbound Ext
       
 
       
Interstate Switched Outbound
       
Canada Term. Switched Outbound
       
Mexico Int’l. Element Switched Outbound
       
Other Int’l Switched Outbound
       
 
       
Interstate Dedicated Toll Free & Dedicated Toll free Ext.
       
Canada Orig. Dedicated Toll Free & Dedicated Toll Free ext.
       
Mexico Dedicated Toll free & Dedicated Toll Free Ext.
       
Other Int’l. Dedicated Toll Free & Dedicated Toll Free Ext.
       
Caribbean Dedicated Toll Free & Dedicated Toll Free Ext.
       
 
       
Interstate Switched Toll Free
       
Canada Orig. Switched Toll Free
       
Mexico Switched Toll Free
       
Other Int’l. Switched Toll Free
       
Caribbean Switched Toll Free
       
 
       
Interstate FONCARD
       

2   Non- Bell Switched Origination/Termination/Toll Free Origination Charge.
Customer shall pay the following charges for each minute of a switched
interstate call originating or terminating in a Non-Bell Service Area:       Not
Applicable   3   Switched Origination/Termination/Toll Free Origination Charge.
Customer shall pay the following charges for each minute of a switched
interstate:       Not Applicable

BUNALL Valor 10.24.05.xlsAttach BSprint Confidential and Proprietary Information
Exhibit I: Attachment B —2

 



--------------------------------------------------------------------------------



 



4   LEC Cap Maximum Non-Bell Traffic.

                              Maximum Originating   Maximum Terminating  
Non-Bell Service Type   Non-Bell Traffic %   Non-Bell Traffic %   Surcharge
Dedicated Outbound
    N/A         $    
Dedicated Toll Free
    N/A       N/A     $    
Switched Outbound
    N/A         $    
Switched Toll Free
    N/A       N/A     $    
FONCARD
    N/A       N/A     $    
Dedicated Outbound Ext
    N/A         $    
Dedicated Toll Free Ext
    20 %     N/A     $    

5   Minimum Average Call Duration: Minimum Average Time Requirement (MATR) shall
not apply.   6   Maximum Noncomplete Call Percentage.

          Dedicated toll Free, Dedicated Toll Free         Extension and
Switched Toll Free Usage Type   Maximum Non-Complete Toll     (rate Element)  
Free Call Percentage   Per Call Surcharge
Intrastate/Interstate
  %   $
International/Canadian
  %   $

7   Promotional Monthly Recurring Toll Free Charges:       Customer’s Monthly
Recurring Connect Toll Free service charge will be $       per Switched Toll
Free account per month.       Customer’s Toll Free numbers (Switched Toll Free,
Dedicated Toll Free, and Dedicated Toll Free Extension) requiring Toll Free
Directory Assistance Listings will be charged an additional Monthly Recurring
Charge of $          per month
per Toll Free number requiring such listing.   8   Toll Free Database Query
Charge       Customer’s Toll Free Database Query charge will be $          per
domestic Dedicated Toll Free, Dedicated Toll Free Extension, and Switched Toll
Free Call.

BUNALL Valor 10.24.05.xlsAttach BSprint Confidential and Proprietary Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment C .
Interstate Switched Services
Base Rates

                                                                      Switched
Outhound   CIC-S   Switch Toll Free   FONCARD LATA Group   Peak   OffPeak  
OffPeak   Peak   OffPeak   Peak   Peak   OffPeak
1
  $       $       $       $       $       $       $       $    
2
  $       $       $       $       $       $       $       $    

See LATA Group Descriptions: LATA Group 2 rates are not eligible for Discounts
LATA Group 2 rates apply to usage originating from/terminating to LATA Group 2

                                      Monthly Gross   Switched Outbound   CIC-S
  Switched Toll Free   FONCARD Volume of Service   Peak   OffPeak   Peak  
OffPeak   Peak   OffPeak   Peak   OffPeak
$0 -
  $499,999   %   %   %   %   %   %   %   %
$500,000-
  $749,999   %   %   %   %   %   %   %   %
$750,000-
  $1,499,999   %   %   %   %   %   %   %   %
1,500,000+
      %   %   %   %   %   %   %   %

Interstate FONCARD Bong Surcharge (per call)

          State   Rate
All
  $    

EFFECTIVE RATES (Based on LATA Group 1)

                                      Monthly Gross   Switched Outbound   CIC-S
  Switched Toll Free   FONCARD Volume of Service   Peak   OffPeak   Peak  
OffPeak   Peak   OffPeak   Peak   OffPeak
$0 -
  $499,999   $   $   $   $   $   $   $   $
$500,000-
  $749,999   $   $   $   $   $   $   $   $
$750,000-
  $1,499,999   $   $   $   $   $   $   $   $
1,500,000+
      $   $   $   $   $   $   $   $

BUNALL Valor 10-24-05.xlsCIC-S InterRates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment C —
Interstate Dedicated Network Extension Service
Base Rates

                      Dedicated Outbound Ext   Dedicated Toll Free Ext LATA
Group   Peak   OffPeak   Peak   OffPeak
1
2
               

See LATA Group Descriptions. ALTA Group 2 rates are not eligible for Discounts
LATA Group 2 rates apply to usage originating from/terminating to LATA Group 2
Discount 1       The above listed base rates are not eligible for any Schedule,
Tariff, or contractual discount /s
Discount 2

                      Monthly Gross   Dedicated Outbound Ext   Dedicated Toll
Free Ext Volume of Service   Peak   OffPeak   Peak   OffPeak
$0 -
  $499,999                
$500,000-
  $749,999                
750,000-
  $1,499,999                
$1,500,000+
                   

EFFECTIVE RATES: (Based on LATA Group 1)

                      Monthly Gross   Dedicated Outbound Ext   Dedicated Toll
Free Ext Volume of Service   Peak   OffPeak   Peak   OffPeak
$0 -
  $499,999                
$500,000-
  $749,999                
750,000-
  $1,499,999                
$1,500,000+
                   

BUNALL Valor 10-24-05.xlsCIC-S InterRates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment C —
Interstate Dedicated Network Extension Service
Base Rates

                      Dedicated Outbound Ext   Dedicated Toll Free Ext LATA
Group   Peak   OffPeak   Peak   OffPeak
1
2
               

See LATA Group Descriptions. ALTA Group 2 rates are not eligible for Discounts
LATA Group 2 rates apply to usage originating from/terminating to LATA Group 2
Discount 1       The above listed base rates are not eligible for any Schedule,
Tariff, or contractual discount is
Discount 2

                      Monthly Gross   Dedicated Outbound Ext   Dedicated Toll
Free Ext Volume of Service   Peak   OffPeak   Peak   OffPeak
$0 -
  $499,999                
$500,000-
  $749,999                
750,000-
  $1,499,999                
$1,500,000+
                   

EFFECTIVE RATES: (Based on LATA Group 1)

                      Monthly Gross   Dedicated Outbound Ext   Dedicated Toll
Free Ext Volume of Service   Peak   OffPeak   Peak   OffPeak
$0 -
  $499,999                
$500,000-
  $749,999                
750,000-
  $1,499,999                
$1,500,000+
                   

BUNALL Valor 10-24-05.xlsCIC-S InterRates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment D-1
Interstate Adjustment (Intrastate)
Base Rates

                                      Switched       Switched       Dedicated  
Dedicated   Dedicated   Dedicated State   Outbound   CIC-S   Toll-Free   FONCARD
  Outbound   Outbound Ext   Toll Free   Toll Free Ext
AK
                               
AL
                               
AR
                               
AZ
                               
CA
                               
CO
                               
CT
                               
DE
                               
FL
                               
GA
                               
HI
                               
IA
                               
ID
                               
IL
                               
IN
                               
KS
                               
KY
                               
LA
                               
MA
                               
MD
                               
ME
                               
MI
                               
MN
                               
MO
                               
MS
                               
MT
                               
NC
                               
ND
                               
NE
                               
NH
                               
NJ
                               
NM
                               
NV
                               
NY
                               
OH
                               
OK
                               
OR
                               
PA
                               
RI
                               
SC
                               
SD
                               
TN
                               
TX
                               
UT
                               
VA
                               
VT
                               
WA
                               
WI
                               
WV
                               
WY
                               

All states are Intrastate/Interlata traffic unless otherwise specified. The
above listed
Base rates are not eligible for any tariff or contractual discounts Is.
Interstate FONCARD Bong Surcharge (per call)

      State   Rate
All
  $

BUNALL Valor 10.24.05.xlscic-s intrastate Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-1
Other International Base Rates

                          Country   Dedicated Outbound   Dedicated Outbound Ext.
  Switched Outbound   Switched FONCARD Country   Code   ATOD   ATOD   ATOD  
ATOD
AFGHANISTAN
  213                
ALBANIA
  376                
ALGERIA
  244                
ANDORRA
  264497                
ANGOLA
  268460                
ANGUILLA
  540                
ANTIGUA/BARBUDA
  374                
ARGENTINA
  297                
ARUBA
  247                
ASCENSION ISLAND
  610                
AUSTRALIA
  611                
AUSTRALIA — SATELLITE
  672                
AUSTRALIAN TERR
  430                
AUSTRIA
  994                
AZERBAIJAN
  242321                
BAHAMAS
  973                
BAHRAIN
  860                
BANGADESH
  246228                
BARBADOS
  375                
BELARUS
  320                
BELGIUM
  501                
BELIZE
  229                
BENIN
  441231                
BERMUDA
  975                
BHUTAN
  591                
BOLIVIA
  387                
BOSNINHERZEGOVINA
  267                
BOTSWANA
  550                
BRAZIL
  673                
BRUNEI
  359                
BULGARIA
  226                
BURKINAFASO
  257                
BURUNDI
  284496                
BVI (TORTOLA)
  855                
CAMBODIA
  237                
CAMEROON
  418                
CANADA
  418                
CANADA-NORTHERNTERRITORIES-867
  238                
CAPE VERDE ISLANDS
  345945                
CAYMAN ISLANDS
  236                
CENTRALAFRICAN REP
  235                
CHAD
  560                
CHILE
  860                
CHINA
  570                
COLOMBIA
  242                
CONGO
  243                
CONGO OEM REP(ZAIRE)
  662                
COOK ISLANDS
  506                
COSTA RICA
  3B5                
CROATIA
  530                
CUBA
  473                
CUBA- GUANTANAMO BAY
  357                
CYPRUS
  420                
CZECH REPUBLIC
  450                
DENMARK
  246                
DIEGO GARCIA
  253                
DJIBOUTI
  767445                
DOMINICA
  609220                
DOMINICAN REPUBLIC
  670                
EASTTIMOR
  593                
ECUADOR
  200                
EGYPT
  503                
EL SALVADOR
  240                
EOUATORIAL GUINEA
                   

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xls-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-2
Other International Base Rates

                                          Country   Dedicated Outbound  
Dedicated Outbound Ext.   Switched Outbound   Switched FONCARD Country   Code  
ATOD   ATOD   ATOD   ATOD
ERITREA
  291                                
ESTONIA
  372                                
ETHIOPIA
  251                                
FALKLAND ISLANDS
  500                                
FAROE ISLANDS
  298                                
FIJI
  679                                
FINLAND
  358                                
FRANCE
  330                                
FRENCH GUIANA
  594                                
FRENCHPOLYNESIA
  689                                
GABON
  241                                
GAMBIA
  220                                
GEORGIA
  995                                
GERMANY
  490                                
GHANA
  233                                
GIBRALTAR
  350                                
GLOBAL MOBILE SATELLITE ELLIPSO-3
  881                                
GLOBALMOBILESATELLITEGLOBALSTAR-8
  881                                
GLOBAL MOBILE SATELLITE IRIOIUM-6
  881                                
GLOBAL MOBILE SATELLITE IRIOIUM-7
  881                                
GREECE
  300                                
GREENLAND
  299                                
GRENADA
  473440                                
GUADELOUPE
  590                                
GUATEMALA
  502                                
GUINEA REPUBLIC OF
  224                                
GUINEA-BISSAU
  245                                
GUYANA
  592                                
HAlT!
  509                                
HONDURAS
  504                                
HONG KONG
  852                                
HUNGARY
  360                                
ICELAND
  354                                
INDIA
  910                                
INDONESIA
  620                                
INMARSAT SNAC — A DATA
  870                                
INMARSAT SNAC — A VOICE
  B70                                
INMARSAT SNAC — AERONAUTICAL
  870                                
INMARSAT SNAC — B
  870                                
INMARSAT SNAC — B — HIGH SPEED DATA
  670                                
INMARSAT SNAC — M
  670                                
INMARSAT SNAC — M4 — FLEET
  870                                
INMARSATSNAC-MINI M
  870                                
INTERNATIONAL NETWORKS — THURAYA RMSS NETWORK
  882                                
RAN
  980                                
IRAQ
  964                                
IRELAND
  353                                
ISRAEL
  972                                
ISRAEL — PALAUTHFIX
  972                                
ITALY
  390                                
IVORY COAST
  225                                
JAMAICA
  876955                                
JAPAN
  610                                
JORDAN
  962                                
KAZAKHSTAN
  732                                
KENYA
  254                                
KIRIBATI
  686                                
KOREA(NORTH)
  650                                
KOREA (SOUTH)
  820                                
KUWAIT
  965                                
KYRGYZSTAN
  996                                
LAOS
  856                                
LATVIA
  371                                
LEBANON
  961                                
LESOTHO
  266                                

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xls-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-3
Other International Base Rates

                                          Country   Dedicated Outbound  
Dedicated Outbound Ext.   Switched Outbound   Switched FONCARD Country   Code  
ATOD   ATOD   ATOD   ATOD
LIBERIA
  231                                
LIBYA
  218                                
LIECHTENSTEIN
  423                                
LITHUANIA
  370                                
LUXEMBOURG
  352                                
- MACAU
  853                                
MACEDONIA
  389                                
MADAGASCAR
  261                                
MALAWI
  265                                
MALAYSIA
  600                                
MALDIVES REPUBLIC
  960                                
MALI
  223                                
MALTA REPUBLIC
  356                                
MARSHALL ISLANDS
  692                                
MARTINIQUE
  596                                
MAURITANIA
  222                                
MAURITIUS
  230                                
MAYOTTE ISLAND
  269                                
MICRONESIA
  691                                
MOLDOVA
  373                                
MONACO
  377                                
MONGOLIA
  976                                
MONTSERR4T
  664491                                
MOROCCO
  210                                
MOZAMBIQUE
  258                                
MYANMAR(BURMA)
  950                                
NAMIBIA
  264                                
NAURU
  674                                
NEPAL
  977                                
NETHERLANDS
  310                                
NETHERLANDSANTILLES
  599                                
NEW CALEDONIA
  687                                
NEW ZEALAND
  640                                
NICARAGUA
  505                                
NIGER
  227                                
NIGERIA
  234                                
NIUE ISLAND
  683                                
NORWAY
  470                                
OCEAN ATLANTIC EAST— A DATA -
  871                                
OCEAN ATLANTIC EAST— A VOICE
  871                                
OCEAN ATLANTIC EAST — AERONAUTICAL
  871                                
OCEAN ATLANTIC EAST — B
  871                                
OCEAN ATLANTIC EAST — M
  871                                
OCEAN ATLANTIC EAST— M4 — FLEET
  871                                
OCEAN ATLANTIC EAST—MINIM
  871                                
OCEANATLANTICWEST—ADATA
  874                                
OCEAN ATLANTIC WEST — A VOICE
  874                                
OCEANATLANT!CWEST—AERONAUTICAL
  874                                
OCEANATLANTICWEST—B
  874                                
OCEAN ATLANTIC WEST— M
  874                                
OCEANATLANTICWEST—M4—FLEET
  874                                
OCEAN ATLANTIC WEST — MINIM
  874                                
OCEAN INDIAN — A DATA
  873                                
OCEAN INDIAN — A VOICE
  873                                
OCEAN INDIAN—AERONAUTICAL
  873                                
OCEAN INDIAN — B
  873                                
OCEAN INDIAN—M
  873                                
OCEAN INDIAN — M4 — FLEET
  873                                
OCEAN INDIAN — MINIM
  873                                
OCEAN PACIFIC — A DATA
  872                                
OCEAN PACIFIC — A VOICE
  872                                
OCEAN PACIFIC—AERONAUTICAL
  872                                
OCEAN PACIFIC—B
  872                                
OCEAN PACIFIC—M
  872                                
OCEAN PACIFIC — M4 — FLEET
  872                                

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-4
Other International Base Rates

                                              Country   Dedicated   Dedicated
Outbound Ext.   Switched Outbound   Switched FONCARD Country   Code   Outbound
ATOD   ATOD   ATOD   ATOD
OCEAN PACIFIC — MINI M
    872                                  
OCEAN PACIFIC — PIT~CAIRN ISLAND
    872                                  
OMAN
    968                                  
PAKISTAN
    920                                  
-PALAU
    680                                  
PALE AUTH
    970                                  
PANAMA
    507                                  
PAPUANEWGUINEA
    675                                  
PARAGUAY
    595                                  
PERU
    510                                  
PHILIPPINES
    630                                  
POLAND
    480                                  
PORTUGAL
    351                                  
QATAR
    974                                  
REUNION ISLAND
    262                                  
ROMANIA
    400                                  
RUSSIA
    700                                  
RWANDA
    250                                  
SAN MARINO
    378                                  
SAOTOME/PRINCIPE
    239                                  
SAUDI ARABIA
    966                                  
SENEGAL
    221                                  
SEYCHELLES
    248                                  
SIERRA LEONE
    232                                  
SINGAPORE
    650                                  
SLOVAKIA
    421                                  
SLOVENIA
    386                                  
SOLOMON ISLANDS
    677                                  
SOMALIA
    252                                  
SOUTHAFRICA
    270                                  
SPAIN
    340                                  
SRI LANKA
    940                                  
STHELENA
    290                                  
ST KITTS/NEVIS
    869465                                  
ST LUCIA
    758450                                  
STPIERRE/MIQUELON
    508                                  
STVINCENT/GRENADINE
    784456                                  
SUDAN
    249                                  
SURINAME
    597                                  
SWAZILAND
    268                                  
SWEDEN
    460                                  
SWITZERLAND
    410                                  
SYRIA
    963                                  
TAiWAN
    886                                  
TAJIKISTAN
    992                                  
TANZANIA
    255                                  
THAILAND
    660                                  
TOGO
    228                                  
TOKELAU
    690                                  
TONGA
    676                                  
TRINIDAD/TOBAGO
    866622                                  
TUNISIA
    216                                  
TURKEY
    900                                  
TURKMENISTAN
    993                                  
TURKSICAICOS
    649941                                  
TUVALU
    688                                  
UGANDA
    256                                  
UKRAINE
    285                                  
UNITEDARABEMIRATES
    971                                  
UNITED KINGDOM
    440                                  
UNITED KINGDOM — NTS 845
    440                                  
UNITED KINGDOM — NTS 870
    440                                  
UNITED KINGDOM — NTS 871
    440                                  
URUGUAY
    598                                  
UZBEKISTAN
    996                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-5
Other International Base Rates

                                              Country   Dedicated   Dedicated
Outbound Ext.   Switched Outbound   Switched FONCARD Country   Code   Outbound
ATOD   ATOD   ATOD   ATOD
VANUATU
    678                                  
VENEZUELA
    580                                  
VIETNAM
    840                                  
WALLIS/FUTUNA ISLAND
    681                                  
WESTERN SAMOA
    685                                  
YEMEN REPUBLIC
    967                                  
YUGOSLAVIA
    381                                  
ZAMBIA
    260                                  
ZIMBABWE
    263                                  

                                          MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO-AGUASCALIENTES
    465                                  
MEXICO-AGUASCALIENTES
    495                                  
MEXICO-AGUASCALIENTES
    495                                  
MEXICO. BAJA CALIFORNIA
    658                                  
MEXICO-CAMPECHE
    982                                  
MEXICO-CAMPECHE
    996                                  
MEXICO - CHIAPAS
    918                                  
MEXICO-CHIAPAS
    919                                  
MEXICO-CHIAPAS
    932                                  
MEXICO-CHIAPAS
    963                                  
MEXICO-CHIAPAS
    964                                  
MEXICO-CHIAPAS
    966                                  
MEXICO-CHIAPAS
    992                                  
MEXICO-CHIAPAS
    994                                  
MEXICO-CHIHUAHUA
    628                                  
MEXICO-CHIHUAHUA
    629                                  
MEXICO-CHIHUAHUA
    635                                  
MEXICO-CHIHUAHUA
    649                                  
MEXICO-CHIHUAHUA
    652                                  
MEXICO-CHIHUAHUA
    659                                  
MEXICO - COAHUILA
    864                                  
MEXICO-COAHUILA
    869                                  
MEXICO-COAHUILA
    873                                  
MEXICO-COLIMA
    316                                  
MEXICO-DURANGO
    671                                  
MEXICO-DURANGO
    675                                  
MEXICO-DURANGO
    677                                  
MEXICO - DURANGO
    872                                  
MEXICO - ESTAODS DE MEXICO
    588                                  
MEXICO - ESTADOS DE MEXICO
    592                                  
MEXICO - ESTADOS DE MEXICO
    593                                  
MEXICO - ESTADOS DE MEXICO
    594                                  
MEXICO - ESTADOS DE MEXICO
    596                                  
MEXICO - ESTADOS DE MEXICO
    599                                  
MEXICO - ESTADOS DE MEXICO
    711                                  
MEXICO - ESTADOS DE MEXICO
    716                                  
MEXICO- ESTADOS DE MEXICO
    717                                  
MEXICO - ESTADOS DE MEXICO
    718                                  
MEXICO-ESTADOS DE MEXICO
    719                                  
MEXICO - ESTADOS DE MEXICO
    723                                  
MEXICO - ESTADOS DE MEXICO
    724                                  
MEXICO - ESTADOS DE MEXICO
    725                                  
MEXICO - ESTADOS DE MEXICO
    729                                  
MEXICO - F2-ACAPULCO
    744                                  
MEXICO-F2-CANCUN
    998                                  
MEXICO-F2-CHIHUAHUA
    614                                  
MEXICO-F2-CIUDADJUAREZ
    656                                  
MEXICO - F2-CULIACAN
    667                                  
MEXIc0-F2-HERMOSILL0
    662                                  
MEXICO - F2-LEON
    477                                  
MEXICO - F2-MATAMOROS
    868                                  
MEXICO - F2-MERIDA
    999                                  
MEXICO - F2-MEXICALI
    686                                  
MEXICO - F2-MORELIA
    443                                  
MEXICO - F2-OAXACA
    951                                  
MEXICO-F2-PACHUCA
    771                                  
MEXICO - F2-PUEBLA
    222                                  
MEXICO-F2-QUERETARO
    442                                  
MEXICO-F2-REYNOSA
    899                                  
MEXICO- F2-SAN LUIS
    4-44                                  
MEXICO-F2-TAMPICO
    833                                  
MEXICO-F2-TIJUANA
    664                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-6
Other International Rates

                                                      Dedicated   Dedicated
Outbound   Switched Outbound   Switched FONCARD COUNTRY   Country Code  
Outbound ATOD   Ext. ATOD   ATOD   ATOD MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO-F2-TOLUCA
    722                                  
MEXICO- FACTORTWO
    228                                  
MEXICO-FACTORTWO
    229                                  
MEXICO-FACTORTWO
    231                                  
MEXICO - FACTOR TWO
    232                                  
MEXICO - FACTOR TWO
    238                                  
MEXICO-FACTOR TWO
    241                                  
MEXICO - FACTOR TWO
    243                                  
MEXICO-FACTOR TWO
    244                                  
MEXICO-FACTOR TWO
    246                                  
MEXICO - FACTOR TWO
    271                                  
MEXICO - FACTOR TWO
    272                                  
MEXICO-FACTORTWO
    284                                  
MEXICO-FACTOR TWO
    287                                  
MEXICO - FACTOR TWO
    286                                  
MEXICO - FACTOR TWO
    294                                  
MEX!CO-FACTORTWO -
    311                                  
MEXICO - FACTOR TWO
    312                                  
MEXICO - FACTOR TWO
    313                                  
MEXICO-FACTORTWO
    314                                  
MEXICO-FACTOR TWO
    317                                  
MEXICO-FACTOR TWO
    322                                  
MEXICO-FACTOR TWO
    323                                  
MEXICO-FACTORTWO
    324                                  
MEXICO-FACTOR TWO
    325                                  
MEXICO-FACTOR TWO
    341                                  
MEXICO-FACTOR TWO
    351                                  
MEXICO - FACTOR TWO
    352                                  
MEXIC0-FACTORTWO
    353                                  
MEXICO-FACTOR TWO
    354                                  
MEXICO - FACTOR TWO
    356                                  
MEXICO-FACTOR TWO
    374                                  
MEXICO - FACTOR TWO
    378                                  
MEXICO-FACTORTWO
    381                                  
MEXICO-FACTOR TWO
    364                                  
MEXICO-FACTOR TWO
    389                                  
MEXICO-FACTOR TWO
    392                                  
MEXICO - FACTOR TWO
    393                                  
MEXICO-FACTORTWO
    415                                  
MEXICO - FACTOR TWO
    427                                  
MEXICO - FACTOR TWO
    434                                  
MEXICO - FACTOR TWO
    435                                  
MEXICO-FACTORTWO
    436                                  
MEXICO-FACTOR TWO
    438                                  
MEXICO-FACTOR TWO
    445                                  
MEXlCO-FACTORTWO
    449                                  
MEXICO-FACTOR TWO
    451                                  
MEXICO - FACTOR TWO
    452                                  
MEXICO-FACTOR TWO
    453                                  
MEXICO-FACTOR TWO
    461                                  
MEXICO-FACTOR TWO
    462                                  
MEXICO - FACTOR TWO
    463                                  
MEXICO - FACTOR TWO
    464                                  
MEXICO-FACTOR TWO
    466                                  
MEXICO-FACTOR TWO
    468                                  
MEXICO-FACTOR TWO
    469                                  
MEXICO-FACTOR TWO
    472                                  
MEXICO - FACTOR TWO
    473                                  
MEXICO - FACTOR TWO
    474                                  
MEXICO-FACTOR TWO
    475                                  
MEXICO ‘FACTOR TWO
    461                                  
MEXICO - FACTOR TWO
    487                                  
MEXICO - FACTOR TWO
    486                                  
MEXICO - FACTOR TWO
    492                                  
MEXICO - FACTOR TWO
    493                                  
MEXICO-FACTOR TWO
    494                                  
MEXICO-FACTOR TWO
    498                                  
MEXICO-FACTOR TWO
    591                                  
MEXICO-FACTOR TWO
    595                                  
MEXICO ‘FACTOR TWO
    597                                  
MEXICO-FACTOR TWO
    612                                  
MEXICO-FACTOR TWO
    613                                  
MEXICO-FACTOR TWO
    615                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-7
Other International Rates

                                                      Dedicated   Dedicated
Outbound   Switched Outbound   Switched FONCARD COUNTRY   Country Code  
Outbound ATOD   Ext. ATOD   ATOD   ATOD MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO-FACTOR TWO
    616                                  
MEXICO - FACTOR TWO
    618                                  
MEXICO - FACTOR TWO
    622                                  
MEXICO-FACTOR TWO
    623                                  
MEXICO - FACTOR TWO
    624                                  
MEXICO-FACTOR TWO
    625                                  
MEXICO-FACTORTWO
    626                                  
MEXICD-FACTORTWO
    627                                  
MEXICO-FACTOR TWO
    631                                  
MEXICO-FACTOR TWO
    632                                  
MEXICO- FACTOR TWO
    633                                  
MEXICO-FACTORTWO
    634                                  
MEXICO-FACTORTWO
    636                                  
MEXICO-FACTOR TWO
    637                                  
MEXICO-FACTOR TWO
    638                                  
MEXICO - FACTOR TWO
    639                                  
MEXICO-FACTORTWO
    641                                  
MEXICO-FACTORTWO
    642                                  
MEXICO-FACTOR TWO
    644                                  
MEXICO-FACTOR TWO
    645                                  
MEXICO-FACTORTWO
    646                                  
MEXICO-FACTORTWO
    647                                  
MEXICO-FACTOR TWO -
    648                                  
MEXICO-FACTOR TWO
    653                                  
MEXICO-FACTORTWO
    661                                  
MEXICO-FACTORTWO
    665                                  
MEXICO - FACTOR TWO
    668                                  
MEXICO - FACTOR TWO
    669                                  
MEXICO-FACTOR TWO
    673                                  
MEXICO-FACTORTWO
    674                                  
MEXICO-FACTORTWO
    676                                  
MEXICO-FACTORTWO
    667                                  
MEXICO - FACTOR TWO
    712                                  
MEXICO - FACTOR TWO
    713                                  
MEXICO-FACTOR TWO
    714                                  
MEXICO-FACTOR TWO
    715                                  
MEXICO-FACTORTWO
    721                                  
MEXICO-FACTORTWO
    726                                  
MEXICO - FACTOR TWO
    727                                  
MEXICO-FACTOR TWO
    726                                  
MEXICO - FACTOR TWO
    732                                  
MEXICO-FACTORTWO
    733                                  
MEXICO-FACTOR TWO
    734                                  
MEXICO-FACTOR TWO
    735                                  
MEXICO-FACTORTWO
    736                                  
MEXICO-FACTORTWO
    741                                  
MEXICO-FACTOR TWO
    742                                  
MEXICO-FACTOR TWO
    747                                  
MEXICO- FACTOR TWO
    753                                  
MEXICO-FACTOR TWO
    754                                  
MEXICO-FACTOR TWO
    755                                  
MEXICO-FACTOR TWO
    756                                  
MEXICO - FACTOR TWO
    757                                  
MEXICO-FACTORTWO
    758                                  
MEXICO-FACTOR TWO
    762                                  
MEXICO-FACTOR TWO
    767                                  
MEXICO - FACTOR TWO
    772                                  
MEXICO - FACTOR TWO
    773                                  
MEXICO-FACTORTWO
    775                                  
MEXICO-FACTOR TWO
    777                                  
MEXICO - FACTOR TWO
    779                                  
MEXICO - FACTOR TWO
    782                                  
MEXICO - FACTOR TWO
    783                                  
MEXICO-FACTOR TWO
    786                                  
MEXICO-FACTORTWO
    791                                  
MEXICO-FACTOR TWO
    821                                  
MEXICO-FACTOR TWO
    823                                  
MEXICO-FACTOR TWO
    826                                  
MEXICO-FACTOR TWO
    828                                  
MEXICO-FACTORTWO
    629                                  
MEXICO-FACTOR TWO
    831                                  
MEXICO-FACTOR TWO
    834                                  
MEXICO-FACTOR TWO
    836                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTl 102405xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-8
Other International Rates

                                                      Dedicated   Dedicated
Outbound   Switched Outbound   Switched FONCARD COUNTRY   Country Code  
Outbound ATOD   Ext. ATOD   ATOD   ATOD MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO-FACTOR TWO
    841                                  
MEXICO-FACTOR TWO
    842                                  
MEXICO-FACTOR TWO
    844                                  
MEXICO- FACTOR TWO
    861                                  
MEXICO - FACTOR TWO
    862                                  
MEXICO-FACTORTWO
    866                                  
MEXICO - FACTOR TWO
    867                                  
MEXICO-FACTOR TWO
    871                                  
MEXICO - FACTOR TWO
    877                                  
MEXICO- FACTORTWO
    878                                  
MEXICO-FACTORTWO
    891                                  
MEXICO.FACTORTWO
    892                                  
MEXICO-FACTOR TWO
    916                                  
MEXICO - FACTOR TWO
    917                                  
MEXICO - FACTOR TWO
    921                                  
MEXICO-FACTORTWO
    922                                  
MEXICO-FACTOR TWO
    938                                  
MEXICO-FACTORTWO
    958                                  
MEXICO - FACTOR TWO
    961                                  
MEXICO-FACTOR TWO
    962                                  
MEXICO-FACTORTWO
    965                                  
MEXICO-FACTOR TWO
    967                                  
MEXICO-FACTORTWO -
    968                                  
MEXICO-FACTOR TWO
    971                                  
MEXICO - FACTOR TWO
    981                                  
MEXICO - FACTOR TWO
    983                                  
MEXICO - FACTOR TWO
    986                                  
MEXICO-FACTORTWO
    987                                  
MEXICO-FACTORTWO
    993                                  
MEXICO.FACTORTWO
    997                                  
MEXICO-GUADALAJARA
    33                                  
MEXICO - GUANAJUATO
    411                                  
MEXICO - GUANAJUATO
    412                                  
MEXICO-GUANAJUATO
    413                                  
MEXICO-GUANAJUATO
    417                                  
MEXICO-GUANAJUATO
    418                                  
MEXICO-GUANAJUATO
    419                                  
MEXICO-GUANAJUATO
    421                                  
MEXICO-GUANAJUATO
    428                                  
MEXICO- GUANAJUATO
    429                                  
MEXICO-GUANAJUATO
    432                                  
MEXICO- GUANAJUATO
    456                                  
MEXICO- GUANAJUATO
    476                                  
MEXICO-GUERRERO
    745                                  
MEXICO-GUERRERO
    781                                  
MEXICO- HIDALGO
    743                                  
MEXICO- HIDALGO
    748                                  
MEXICO - HIDALGO
    759                                  
MEXICO- HIDALGO
    763                                  
MEXICO - HIDALGO
    774                                  
MEXICO- HIDALGO
    776                                  
MEXICO-HIDALGO
    778                                  
MEXIC0-HIDALGO
    789                                  
MEXICO - JALISCO
    315                                  
MEXICO-JALISCO
    321                                  
MEXIC0-JALISC0
    326                                  
MEXICO-JALISCO
    342                                  
MEXICO-JALISCO
    343                                  
MEXICO-JALISCO
    3-44                                  
MEXICO-JALISCO
    345                                  
MEXICO-JALISCO
    346                                  
MEXIC0-JALISC0
    347                                  
MEXICO-JALISCO
    348                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTl 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-9
Other International Rates

                                                      Dedicated   Dedicated
Outbound   Switched Outbound   Switched FONCARD COUNTRY   Country Code  
Outbound ATOD   Ext. ATOD   ATOD   ATOD MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO-JALISCO
    349                                  
MEXICO- JALISCO
    357                                  
MEXICO-JALISCO
    358                                  
MEXICO -JALISCO
    371                                  
MEXICO -JALISCO
    372                                  
MEXICO -JALIScO
    373                                  
MEXICO-JALISCO
    375                                  
MEXICO-JALISCO
    376                                  
MEXICO - JALISCO
    377                                  
MEXIc0-JALISC0
    379                                  
MEXICO - JALISCO
    382                                  
MEXICO -JALISCO
    385                                  
MEXICO - JALISCO
    386                                  
MEXICO - JALISCO
    387                                  
MEXICO-JALISCO
    388                                  
MEXIcO-JALISCO
    391                                  
MEXICO- JALISCO
    395                                  
MEXICO- JALISCO
    431                                  
MEXICO-MEXICO CITY
    55                                  
MEXICO - MICHOACAN
    355                                  
MEXICO-MICHOACAN
    359                                  
MEXICO-MICHOACAN
    383                                  
MEXICO - MICHOACAN
    394                                  
MEXICO- MICHOACAN
    422                                  
MEXICO- MICHOACAN
    423                                  
MEXICO- MICHOACAN
    424                                  
MEXICO-MICHOACAN
    425                                  
MEXICO-MICHOACAN
    426                                  
MEXICO-MICHOACAN
    447                                  
MEXICO- MICHOACAN
    454                                  
MEXICO-MICHOACAN
    455                                  
MEXICO-MICHOACAN
    459                                  
MEXICO-MICHOACAN
    471                                  
MEXICO - MONTERREY
    81                                  
MEXICO- MORELOS
    731                                  
MEXICO-MORELOS
    737                                  
MEXICO - MORELOS
    738                                  
MEXICO-MORELOS
    751                                  
MEXICO - MORELOS
    769                                  
MEXICO- NAYARIT
    319                                  
MEXICO- NAYARIT
    327                                  
MEXICO - NAYARIT
    328                                  
MEXICO - NAYARIT
    329                                  
MEXICO - NUEVO LEON
    824                                  
MEXICO - NUEVO LEON
    825                                  
MEXICO - NUEVO LEON
    827                                  
MEXICO - OAXACA
    236                                  
MEXICO- OAXACA
    281                                  
MEXICO- OAXAcA
    953                                  
MEXICO- OAXACA
    954                                  
MEXICO- OAXACA
    972                                  
MEXICO-OA.XACA
    995                                  
MEXICO- PUEBLA
    223                                  
MEXICO-PUEBLA
    224                                  
MEXICO-PUEBLA
    227                                  
MEXICO-PUEBLA
    233                                  
MEXICO-PUEBLA
    237                                  
MEXICO-PUEBLA
    245                                  
MEXICO- PUEBLA
    246                                  
MEXICO-PUEBLA
    249                                  
MEXICO - PUEBLA
    275                                  
MEXICO - PUEBLA
    276                                  
MEXICO- PUEBLA
    282                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTl 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-10
Other International Rates

                                                      Dedicated   Dedicated
Outbound   Switched Outbound   Switched FONCARD COUNTRY   Country Code  
Outbound ATOD   Ext. ATOD   ATOD   ATOD MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO-PUEBLA
    764                                  
MEXICO-PUEBLA
    797                                  
MEXICO-QUERETARO
    414                                  
MEXICO-QUERETARO
    448                                  
MEXICO-QUERETARO
    761                                  
MEXICO-QUINTANA ROO
    984                                  
MEXICO-SAN LUIS POTOSI
    482                                  
MEXICO- SAN LUIS POTOSI
    483                                  
MEXICO- SAN LUIS POTOSI
    485                                  
MEXICO- SAN LUIS POTOSI
    486                                  
MEXICO- SAN LUIS POTOSI
    489                                  
MEXICO- SAN LUIS POTOSI
    845                                  
MEXICO-SINALOA
    672                                  
MEXICO-SINALOA
    694                                  
MEXICO-SINALOA
    695                                  
MEXICO-SINALOA
    696                                  
MEXICO-SINALOA
    697                                  
MEXICO-SINALOA
    698                                  
MEXICO-SONORA
    643                                  
MEXICO-SONORA
    651                                  
MEXICO-TABASCO
    913                                  
MEXICO-TABASCO
    914                                  
MEXICO-TABASCO
    933                                  
MEXICO-TABASCO
    934                                  
MEXICO-TABASCO
    936                                  
MEXICO-TABASCO
    937                                  
MEXICO-TAMAULIPAS
    832                                  
MEXICO-TAMAULIPAS
    835                                  
MEXICO-TAMAULIPAS
    897                                  
MEXICO-TLAXCALA
    749                                  
MEXICO-VERACRUZ
    225                                  
MEXICO- VERACRUZ
    235                                  
MEXICO- VERACRUZ
    273                                  
MEXICO- VERACRUZ
    274                                  
MEXICO- VERACRUZ
    278                                  
MEXICO- VERACRUZ
    279                                  
MEXICO- VERACRUZ
    283                                  
MEXICO- VERACRUZ
    285                                  
MEXICO- VERACRUZ
    296                                  
MEXICO- VERACRUZ
    297                                  
MEXICO- VERACRUZ
    746                                  
MEXICO- VERACRUZ
    765                                  
MEXICO- VERACRUZ
    766                                  
MEXICO- VERACRUZ
    768                                  
MEXICO- VERACRUZ
    784                                  
MEXICO- VERACRUZ
    785                                  
MEXICO- VERACRUZ
    846                                  
MEXICO- VERACRUZ
    923                                  
MEXICO- VERACRUZ
    924                                  
MEXICO-YUCATAN
    969                                  
MEXICO-YUCATAN
    985                                  
MEXICO-YUCATAN
    988                                  
MEXICO-YUCATAN
    991                                  
MEXICO-ZACATECAS
    433                                  
MEXICO-ZACATECAS
    437                                  
MEXICO-ZACATECAS
    457                                  
MEXICO-ZACATECAS
    458                                  
MEXICO-ZACATECAS
    467                                  
MEXICO-ZACATECAS
    478                                  
MEXICO-ZACATECAS
    499                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-11
Other International Rates

                                                      Dedicated   Dedicated
Outbound   Switched Outbound   Switched FONCARD COUNTRY   Country Code  
Outbound ATOD   Ext. ATOD   ATOD   ATOD MEXICO RATES   SUB-CODE   Dedicated  
Dedicated Outbound   Switched Outbound   Switched FONCARD Country City Region  
Country Code   Outbound ATOD   Ext. ATOD   ATOD   ATOD
MEXICO — REST OF COUNTRY**
    520                                  

 

**   MEXICO — REST OF COUNTRY rates apply to all sub-codes (and their
corresponding geographic locations) not included in this rate sheet.

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Base Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-5
Other International Base Rates — Cellular/Mobile

                                              Country   Dedicated Outbound
Mobile   Dedicated Outbound Ext.   Switched Outbound   Switched FONCARD Country
  Code   ATOD   Mobile ATOD   Mobile ATOD   ATOD
AFGHANISTAN
    930                                  
ALBANIA
    355                                  
ALGERIA
    213                                  
ANDORRA
    376                                  
ANGOLA
    244                                  
ANGUILLA
    264497                                  
ARGENTINA
    540                                  
ARMENIA
    374                                  
ARUBA
    297                                  
AUSTRALIA
    610                                  
AUSTRIA
    430                                  
AZERBAIJAN
    994                                  
BAHRAIN
    973                                  
BANGLADESH
    880                                  
BARBADOS
    246228                                  
BELARUS
    375                                  
BELGIUM
    320                                  
BELIZE
    501                                  
BENIN
    229                                  
BHUTAN
    975                                  
BOLIVIA
    591                                  
BOSNIA/HERZEGOVINA
    387                                  
BOTSWANA
    267                                  
BRAZIL
    550                                  
BULGARIA
    359                                  
BURKINA FASO
    226                                  
BURUNDI
    257                                  
CAMBODIA
    855                                  
CAMEROON
    237                                  
CAYMAN ISLANDS
    345945                                  
CENTRAL AFRICAN REP
    236                                  
CHAD
    235                                  
CHILE
    560                                  
CHINA
    860                                  
COLOMBIA
    570                                  
CONGO
    242                                  
CONGO DEM REP(ZAIRE)
    243                                  
COSTA RICA
    506                                  
CROATIA
    385                                  
CYPRUS
    357                                  
CZECH REPUBLIC
    420                                  
DENMARK
    450                                  
DJIBOUTI
    253                                  
DOMINICA
    767445                                  
DOMINICAN REPUBLIC
    809220                                  
ECUADOR
    593                                  
EGYPT
    200                                  
EL SALVADOR
    503                                  
ESTONIA
    372                                  
ETHIOPIA
    251                                  
FAROE ISLANDS
    298                                  
FINLAND
    358                                  
FRANCE
    330                                  
FRENCH GUIANA
    594                                  
GABON
    241                                  
GAMBIA
    220                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Mobile Sprint Confidential and Proprietary Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-5
Other International Base Rates — Cellular/Mobile

                                              Country   Dedicated Outbound
Mobile   Dedicated Outbound Ext.   Switched Outbound   Switched FONCARD Country
  Code   ATOD   Mobile ATOD   Mobile ATOD   ATOD
GEORGIA
    995                                  
GERMANY
    490                                  
GHANA
    233                                  
GIBRALTAR
    350                                  
GREECE
    300                                  
GREENLAND
    299                                  
GRENADA
    473440                                  
GUADELOUPE
    596                                  
GUATEMALA
    502                                  
GUINEA REPUBLIC OF
    224                                  
HAITI
    509                                  
HONDURAS
    504                                  
HUNGARY
    360                                  
ICELAND
    354                                  
INDIA
    910                                  
INDONESIA
    620                                  
IRAN
    980                                  
IRAQ
    964                                  
IRELAND
    353                                  
ISRAEL
    972                                  
ISRAEL — PALAUTHMOB
    972                                  
ITALY
    390                                  
IVORY COAST
    225                                  
JAMAICA
    876955                                  
JAPAN
    810                                  
JORDAN
    962                                  
KAZAKI-ISTAN
    732                                  
KENYA
    254                                  
KOREA (SOUTH)
    820                                  
KUWAIT
    965                                  
KYRGYZSTAN
    996                                  
LAOS
    856                                  
LATVIA
    371                                  
LEBANON
    961                                  
LESOTHO
    266                                  
LIBERIA
    231                                  
LIBYA
    218                                  
LIECHTENSTEIN
    423                                  
LITHUANIA
    370                                  
LUXEMBOURG
    352                                  
MACEDONIA
    389                                  
MADAGASCAR
    261                                  
MALAWI
    265                                  
MALAYSIA
    600                                  
MALDIVES REPUBLIC
    960                                  
MALI
    223                                  
MALTA REPUBLIC
    356                                  
MARTINIQUE
    595                                  
MAURITANIA
    222                                  
MAURITIUS
    230                                  
MAYOTTE ISLAND
    269                                  
MOLDOVA
    373                                  
MONACO
    377                                  
MONGOLIA
    976                                  
MOROCCO
    210                                  
MOZAMBIQUE
    258                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Mobile Sprint Confidential and Proprietary Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-5
Other International Base Rates — Cellular/Mobile

                                              Country   Dedicated Outbound
Mobile   Dedicated Outbound Ext.   Switched Outbound   Switched FONCARD Country
  Code   ATOD   Mobile ATOD   Mobile ATOD   ATOD
NAMIBIA
    264                                  
NEPAL
    977                                  
NETHERLANDS
    310                                  
NETHERLANDS ANTILLES
    599                                  
NEWZEALAND
    640                                  
-NICARAGUA
    505                                  
NIGER
    227                                  
NIGERIA
    234                                  
NORWAY
    470                                  
OMAN
    968                                  
PAKISTAN
    920                                  
PALE AUTH
    970                                  
PANAMA
    507                                  
PARAGUAY
    595                                  
PERU
    510                                  
PHILIPPINES
    630                                  
POLAND
    480                                  
PORTUGAL
    351                                  
QATAR
    974                                  
REUNION ISLAND
    262                                  
ROMANIA
    400                                  
RUSSIA
    700                                  
RWANDA
    250                                  
SAUDI ARABIA
    966                                  
SENEGAL
    221                                  
SIERRA LEONE
    232                                  
SLOVAKIA
    421                                  
SLOVENIA
    386                                  
SOMALIA
    252                                  
SOUTH AFRICA
    270                                  
SPAIN
    340                                  
SRI LANKA
    940                                  
ST KITTS/NEVIS
    869465                                  
ST LUCIA
    758450                                  
ST VINCENT/GRENADINE
    784456                                  
SUDAN
    249                                  
SWAZILAND
    268                                  
SWEDEN
    460                                  
SWITZERLAND
    410                                  
SYRIA
    963                                  
TAIWAN
    886                                  
TAJIKISTAN
    992                                  
TANZANIA
    255                                  
THAILAND
    660                                  
TOGO
    228                                  
TUNISIA
    216                                  
TURKEY
    900                                  
TURKS/CAICOS
    649941                                  
UGANDA
    256                                  
UKRAINE
    285                                  
UNITED ARAB EMIRATES
    971                                  
UNITED KINGDOM
    440                                  
URUGUAY
    598                                  
VENEZUELA
    580                                  
VIETNAM
    840                                  
WESTERN SAMOA
    685                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTl 102405.xlsl-3 Mobile Sprint Confidential and Proprietary Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-5
Other International Base Rates — Cellular/Mobile

                                              Country   Dedicated Outbound
Mobile   Dedicated Outbound Ext.   Switched Outbound   Switched FONCARD Country
  Code   ATOD   Mobile ATOD   Mobile ATOD   ATOD
YEMEN REPUBLIC
    967                                  
YUGOSLAVIA
    381                                  
ZAMBIA
    260                                  
ZIMBABWE
    263                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-3 Mobile Sprint Confidential and Proprietary Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-6
International Directory Assistance
Base Rates (per call)

              Country   Dedicated outbound   Dedicated Outbound Ext.   Switched
Outbound Caribbean            
 
            All            

Base Rates (per call)

              Canada NPA   Dedicated outbound   Dedicated Outbound Ext.  
Switched Outbound
ALL
           

Directory Assistance rates not eligible for Discounts
Valor INTL 102405.xlsl-3 DA Intl Sprint Confidential and Proprietary Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-7
Other International Toll Free Service (ITFS — US Inbound)

                                              Country           Dedicated Toll
Free   Switched Toll   Switched FONCARD Country   Code   Dedicated Toll Free  
Ext.   Free   ATOD
ANGUILLA
    264497                                  
ANTIGUNBARBUDA
    268460                                  
ARGENTINA
    540                                  
AUSTRALIA
    610                                  
BAHAMAS
    242321                                  
BARBADOS
    246228                                  
BELGIUM
    320                                  
BERMUDA
    441231                                  
BRAZIL
    550                                  
BVI (TORTOLA)
    284496                                  
CANADA
    418                                  
CAYMAN ISLANDS
    345945                                  
CHILE
    560                                  
CHINA
    860                                  
COLOMBIA
    570                                  
COSTA RICA
    506                                  
CYPRUS
    357                                  
DENMARK
    450                                  
DOMINICA
    767445                                  
DOMINICAN REPUBLIC
    809220                                  
FRANCE
    330                                  
GERMANY
    490                                  
GREECE
    300                                  
GRENADA
    473440                                  
HONG KONG
    852                                  
HUNGARY
    360                                  
INDIA
    910                                  
INDONESIA
    620                                  
IRELAND
    353                                  
ISRAEL
    972                                  
ITALY
    390                                  
JAMAICA
    876955                                  
JAPAN
    810                                  
KOREA (SOUTH)
    820                                  
LUXEMBOURG
    352                                  
MACAU
    853                                  
MALAYSIA
    600                                  
MEXICO
    520                                  
MONTSERRAT
    664491                                  
NETHERLANDS
    310                                  
NEW ZEALAND
    640                                  
NORWAY
    470                                  
PANAMA
    507                                  
PERU
    510                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTl 102405.xlsl-8 ITFS Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Exhibit 1: Attachment E-7
Other International Toll Free Service (ITFS — US Inbound)

                                              Country                          
Switched FONCARD Country   Code   Dedicated Toll Free   Dedicated Toll Free Ext.
  Switched Toll Free   ATOD
PHILIPPINES
    630                                  
POLAND
    480                                  
PORTUGAL
    351                                  
SINGAPORE
    650                                  
SOUTH AFRICA
    270                                  
SPAIN
    340                                  
ST KITTS/NEVIS
    869465                                  
ST LUCIA
    758450                                  
ST VINCENT/GRENADINE
    784456                                  
SWEDEN
    460                                  
SWITZERLAND
    410                                  
TAIWAN
    886                                  
THAILAND
    660                                  
TRINIDAD/TOBAGO
    868622                                  
UNITED KINGDOM
    440                                  
VENEZUELA
    580                                  

NOTE: The Other International Base Rates listed above are not eligible for any
tariff or contractual discounts.
Valor INTL 102405.xlsl-8 ITFS Rates Sprint Confidential and Proprietary
Information

 



--------------------------------------------------------------------------------



 



Attachment S — 6
SDS International Base Rates

                                                      Dedicated                
Dedicated   Outbound Ext.   Switched Country   City Code   Outbound ATOD   ATOD
  Outbound ATOD
Argentina
    540                          
AUSTRALIA
    610                          
AUSTRIA
    430                          
BAHAMAS
    242                          
BAHRAIN
    973                          
BARBADOS
    246                          
BELGIUM
    320                          
BERMUDA
    441                          
BRAZIL
    550                          
CANADA
    418                          
CAYMAN ISLANDS
    345                          
CHILE
    560                          
CHINA
    860                          
COLOMBIA
    570                          
COSTA RICA
    506                          
CYPRUS
    357                          
CZECH REPUBLIC
    420                          
DENMARK
    450                          
ECUADOR
    809                          
FINLAND
    358                          
FRANCE
    330                          
GERMANY
    490                          
HONG KONG
    852                          
INDIA
    910                          
INDONESIA
    620                          
IRELAND
    353                          
ISRAEL
    972                          
ITALY
    390                          
JAMAICA
    876                          
JAPAN
    810                          
KOREA (SOUTH)
    820                          
LIECHTENSTEIN
    423                          
LUXEMBOURG
    352                          
MACAU
    853                          
MALAYSIA
    600                          
MEXICO
    520                          
NETHERLANDS
    310                          
NEWZEALAND
    640                          
NORWAY
    470                          
PAKISTAN
    920                          
PERU
    510                          
PHILIPPINES
    630                          
POLAND
    480                          
PORTUGAL
    351                          
RUSSIA
    700                          
SAN MARINO
    378                          
SINGAPORE
    650                          
SOUTH AFRICA
    270                          
SPAIN
    340                          
SWEDEN
    460                          
SWITZERLAND
    410                          
TAIWAN
    886                          
THAILAND
    660                          
UKRAINE
    285                          
UNITED ARAB EMIRATES
    971                          
UNITED KINGDOM
    440                          
URUGUAY
    598                          
VIETNAM
    840                          

Valor INTL 102405.xls Sprint Confidential and Proprietary Information

 